DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1/4/6-7/9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fetta WO 2007/089284 A2 [Fetta].
Regarding claim 1, Fetta teaches an electromagnetic drive capable of generating a driving force [paragraph 61], characterized by a resonant cylindrical cavity [200 or 700 [are at least partially cylindrical, see figs. 1 and 7a] or 810 [810, see the cylindrical part, fig. 16] or 900 [see figs. 20 and 21, see the cylindrical part] on whose inner surface, emitting antennas of electromagnetic waves are arranged [paragraph 121 teaches in part Thruster Device 821 has a first conductive end located within an area of the electric and/or magnetic field of the standing EM wave resonating inside Resonating Cavity 820; paragraph 124 teaches in part Thruster Device 821 has a first conductive end located within an area of the electric and/or magnetic field of the standing EM wave resonating inside Resonating Cavity 820; see 811; fig. 16 ]. 
Regarding claim 4, Fetta teaches the electromagnetic drive of claim 1
Regarding claim 6, Fetta teaches the electromagnetic drive of claim 1, comprising functional components [see components of figures 5-7 and 10].
Regarding claim 7, Fetta teaches the electromagnetic drive of claim 1, wherein the resonant cylindrical cavity has an upper outside surface [the cavity 200 has an upper outside surface, fig. 1] and a lower outside surface that are flat [see the lower outside surface, the bottom surface of the lower surface of element 200, fig. 1].
Regarding claim 9, Fetta teaches the electromagnetic drive of claim 1, wherein the emitting antennas comprise three or more emitting antennas [see antennas 903/901/905, fig. 21].
Regarding claim 10, Fetta teaches the electromagnetic drive of claim 1, wherein the generated driving force [magnetic fields] includes Lorentz force [inherent property].
Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. The arguments are addressed in the rejection above.
Applicant’s arguments, see pages 5 and 6 of Remarks, filed 11/12/2021, with respect to the drawings objection and claims 1-6 being rejected under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The objection and the rejection have been withdrawn. 
Allowable Subject Matter
Claims 2-3/5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See (PTO-892).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR  http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837